                                                          Exhibit A to the Complaint
Location: Tampa, FL                                                                                  IP Address: 47.198.205.183
Total Works Infringed: 40                                                                            ISP: Frontier Communications
 Work     Hashes                                                                 UTC          Site         Published     Registered   Registration
 1        Info Hash:                                                             12/01/2019   Blacked      12/01/2019    12/17/2019   PA0002217663
          84E8FD6C6F2E9B85F8BCE21A8BAD2DAB22867DB8                               22:21:51
          File Hash:
          3DB3F80054ED0D29DFA68FE027F5643AC0F95A19A404265FF87772A7CFA608A5
 2        Info Hash:                                                             12/01/2019   Vixen        11/30/2019    12/17/2019   PA0002217669
          3F9350AC899768E5DA78E6A42B746DB2C13C71CE                               04:26:51
          File Hash:
          B87EB5198239C32510E0B293A044421E44D195CD238C8B0F39F47FDB5E0C6BB2
 3        Info Hash:                                                             11/27/2019   Vixen        11/25/2019    12/09/2019   PA0002216264
          D60A816D4C169B4B25EE36DAA2B2C7E67E345BC0                               19:50:28
          File Hash:
          68A67F46FB1E1CFE391214DAE5D0304A2436100531151112AB5856FC17240CDF
 4        Info Hash:                                                             11/27/2019   Blacked      11/25/2019    12/09/2019   PA0002216262
          3D6417380243CB23F0AF15982571F8C8B9F61CDD                               16:21:06
          File Hash:
          429FE0C66A46BB5D6AB040B51F3952BC167E688D11D4EDF4F5633849F239BAFE
 5        Info Hash:                                                             11/24/2019   Blacked      11/21/2019    12/09/2019   PA0002216266
          5F0908E50A10F7EBA4E5D830A08CD09479D3282A                               00:41:24
          File Hash:
          7EDEA7775D91F8151E50D286B9048F69677F23E69B3748E6F4EC5111409B77C2
 6        Info Hash:                                                             11/23/2019   Blacked      11/22/2019    12/17/2019   PA0002217672
          72906D84D8783BBD85422446F753190E587602DF                               00:44:13     Raw
          File Hash:
          5D29B63EE042AECC50E69817F835ADDA3C953B61CF929DBB55B296E7B95F6867
 7        Info Hash:                                                             11/22/2019   Blacked      11/18/2019    12/09/2019   PA0002216261
          28D3A9EC7C6D3A6CA0C764EF6A4C9B3E0430CB8E                               00:16:50     Raw
          File Hash:
          1417D1E60436334A79D2822C80AED298E3266BFDD20924CF09A99BC161454E14
 8        Info Hash:                                                             11/16/2019   Blacked      11/13/2019    11/27/2019   PA0002213997
          00D4C51A29C9BECB409301B771D686F17B05B89B                               15:01:39     Raw
          File Hash:
          2517AD4C9EBD5958B7B53277E98727CB70A48CAE5960B8795E50AD33A0666CBE
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         11/08/2019   Blacked   11/06/2019   11/15/2019   PA0002211857
       D7849F96160CA679A287B837FEFE40DDEA87571B                           15:14:46
       File Hash:
       0A445E74466B1700F1F7402E2C9F03169006656C8BA6A80CD36958EF9C0589E1
10     Info Hash:                                                         11/03/2019   Blacked   11/03/2019   11/27/2019   PA0002213995
       CDAC395CE8800993349925E75F02E08592BA8B26                           19:57:02     Raw
       File Hash:
       658E948CFDC15C66CB84492342B916A97F9E9FCA815F01B356FBF5632B4B75DF
11     Info Hash:                                                         11/01/2019   Vixen     10/31/2019   11/15/2019   PA0002211917
       83130BEF4D6B7F7CF58B9A72566BBBF2221ACE3E                           03:06:22
       File Hash:
       4545A44D68DD5E94AC25FFD84C4110EE84A952FBF15D147C3A16B8393D7BBECF
12     Info Hash:                                                         11/01/2019   Vixen     07/28/2018   09/01/2018   PA0002119572
       F6CE08796E7200EA0845FF9313369CF337C207BF                           02:01:44
       File Hash:
       80D1AB32037DC972993DC1D67A3951382310EECA7BBD9430350DB3E17A8B8DC3
13     Info Hash:                                                         10/31/2019   Tushy     10/28/2019   11/05/2019   PA0002227106
       EB8182CB6D300A79475A2DF9651C8674C4BBA7FB                           02:13:03
       File Hash:
       E1E817C687D36BD1C9FB37A539C4C4E62F58D2B0BC61B8BBE4E8CB51087F05F1
14     Info Hash:                                                         10/29/2019   Vixen     04/09/2018   06/19/2018   PA0002126676
       A2F12D22A1ED9F23F0499A8DAA8C8F65CAE2A0F7                           21:55:26
       File Hash:
       0FD973AB75E0C0D9652AFB834F9A3CB1FC4734F6F7736DD8C88C7DC5E8A372CE
15     Info Hash:                                                         10/26/2019   Vixen     10/26/2019   11/05/2019   PA0002227099
       ED5D228423F6688187B1663319514A65E2F5DE14                           22:29:11
       File Hash:
       2EEBF3BF6B38D0CCC7D8D23D6C0C586557B0D5E179EBCCE0AA3691A4329D2BC9
16     Info Hash:                                                         10/24/2019   Blacked   10/24/2019   11/05/2019   PA0002210293
       12B7A3C14B3A7A4A9D2712008FA31DEE6CC1731E                           23:34:07     Raw
       File Hash:
       7560E11AD69B8634C114F0797C32BB5263371F69533CBDCE3F9E6DE3652ABC09
17     Info Hash:                                                         10/22/2019   Vixen     10/21/2019   11/05/2019   PA0002227093
       0C80A67047F01CC53D38E0C3E19EE88A30035E82                           23:35:30
       File Hash:
       923E7460E752915977FD98711BC5A92C2A2B5A402EA36FDEE268B6AA9E35D480
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         10/22/2019   Blacked   10/22/2019   11/05/2019   PA0002210294
       FC737FCE7A9548867EF99172A2951C431AA74E03                           21:17:09
       File Hash:
       B5E86EEBB2CF368BE09B3B094531A43227C492A789F82F0C087CAA730C2C7F61
19     Info Hash:                                                         10/20/2019   Blacked   10/14/2019   11/05/2019   PA0002210289
       7DC31F64F10A5177DC11A0B36E4E52BDD9D6743E                           04:27:43     Raw
       File Hash:
       731763BED52FC0E38E82856DB997AEB34FE42070147E94E098EF60145CE647FA
20     Info Hash:                                                         10/19/2019   Blacked   10/17/2019   11/05/2019   PA0002210291
       5F6AA2A5EBECC91803CACFCBD57DC5F74832C2A4                           05:28:11
       File Hash:
       36E7FBF4E360DC0AB31CFC8A5E15295CD4DCE06E97194AABC02C59A835AE8850
21     Info Hash:                                                         10/13/2019   Blacked   10/09/2019   11/05/2019   PA0002210286
       DD7D9795E444F4A6C88F770090690E10B003073E                           03:29:23     Raw
       File Hash:
       7A54C431B03EF40343B74D55875C35757C5E8AB7D71DB14BA1EBC7282381C12B
22     Info Hash:                                                         10/09/2019   Vixen     10/06/2019   10/21/2019   PA0002207778
       FB6DBC133B88CAB909D2CD961826DA53D1C97B46                           20:57:16
       File Hash:
       19EB478059DDED9A31C97BF6E4596F3094ADAE303CE5A708EA85D342B2A06C69
23     Info Hash:                                                         10/09/2019   Blacked   10/07/2019   10/21/2019   PA0002207742
       694DABE8C59C17C40698F8E503003AEC22FE7539                           20:00:26
       File Hash:
       6C2C95F363391CFACBEB0D89A5D334F9597767AE12326D8D77029113563F9886
24     Info Hash:                                                         10/04/2019   Vixen     10/01/2019   10/21/2019   PA0002207746
       015779B60A118D644F02499AE674F1BC810CFF8E                           01:26:33
       File Hash:
       C5424E9DFB5F9E738779CF795712A58F3CA5D19B0141754548D97AB8BA227318
25     Info Hash:                                                         09/30/2019   Blacked   09/29/2019   10/21/2019   PA0002207777
       A293C6DB6C2A564F2EBBF7F273138154D95D3C4C                           19:28:28     Raw
       File Hash:
       75CF2A35CD67E106DC2D5C349DA347EBE72F275E10C4A134CF140C2662694B79
26     Info Hash:                                                         09/25/2019   Blacked   09/24/2019   10/07/2019   PA0002205464
       09518EAEAE8C874586EA10E3EAAE479EDBF85EF4                           01:49:08     Raw
       File Hash:
       DDEEC378DC31D06A28C1E3FCBCF52FAE158691B1ABFAB3AA58E518C02B76DAF4
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         09/22/2019   Blacked   09/22/2019   10/07/2019   PA0002205469
       D688340236811F64E8637A5AFF159570F1648994                           20:35:05
       File Hash:
       8F058136272BF47AE4215CB2C7439D489FF4E8E92AAD2E8DDDEBCE6296E789AD
28     Info Hash:                                                         09/22/2019   Vixen     09/21/2019   10/01/2019   PA0002217349
       295342E3BDE60A34C05FE4751AA3DA44678F6896                           03:26:05
       File Hash:
       91BF4DDCD6907DA9DCB3A9A849A365AF5E562A854B92E74FBA9EF512759D84B0
29     Info Hash:                                                         09/21/2019   Blacked   09/19/2019   09/25/2019   PA0002203162
       2861A1669C5388241A40C4CA8F9568E2AAADC9A1                           00:56:11     Raw
       File Hash:
       0691F9C2C172D27A901B54F016672B3C984AB595B10F6D6D70868A52B340C95F
30     Info Hash:                                                         09/14/2019   Blacked   09/14/2019   10/01/2019   PA0002217360
       17B1792C83AEBC91585F95157D74A5375A45D307                           23:16:52     Raw
       File Hash:
       A29E60835180E18203D9B7E6FB317C457E09F8B5BD30EA86E96ECF283140F5EE
31     Info Hash:                                                         09/07/2019   Vixen     09/06/2019   09/13/2019   PA0002200698
       1D946378C32710A9E9D8A25EA87493FDE0146508                           03:00:58
       File Hash:
       0E0D12E5DC1AF250B4E5BEA2EAB4B20980D42D01276550884CE24AECC733C7E1
32     Info Hash:                                                         09/04/2019   Blacked   09/04/2019   09/13/2019   PA0002200700
       ABA4D8EAA0CB1F71B8DA4F2D142059EF13E510A2                           22:44:20     Raw
       File Hash:
       11E939004CE5108EB1303108658C1EB60CE0F40B00ACE324788196A3FF8FC386
33     Info Hash:                                                         08/30/2019   Blacked   08/30/2019   09/17/2019   PA0002216138
       AE562DC6C598F65D0E72B777FADE3865AFD9BB09                           22:15:17     Raw
       File Hash:
       8D1B406F1DD3C9C600BC39994A9BCEBF5181701FAB9E52FF16A6DD1C51098344
34     Info Hash:                                                         08/28/2019   Blacked   08/28/2019   09/13/2019   PA0002200704
       80F9044259AD9C63843A25A73CAFD64ACB18CEA3                           23:35:42
       File Hash:
       7AF35A486BD4F38E68DDCC2D855416D10A1DCD53AEF0690FD3B4DC23A707A72C
35     Info Hash:                                                         08/25/2019   Blacked   08/25/2019   09/11/2019   PA0002199991
       973A870D555049DC68BB9A3D667902BFC69FBD3D                           20:12:36     Raw
       File Hash:
       F291E9A5D2284337B5F9CE58EF735849D834C5ACF9618C0F86C2564FA7B7F1B2
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         08/24/2019   Vixen     08/22/2019   09/17/2019   PA0002216215
       D3D478637F304388C54893E1EE82B7253ADE2F62                           15:20:08
       File Hash:
       320B829AAAA04CA244996B52B920A5392DA8EE76934BAE99DDBB82B2D3E89A62
37     Info Hash:                                                         08/24/2019   Blacked   08/23/2019   09/11/2019   PA0002199989
       56DCEECF670433E528CAF870134FB35521993324                           01:31:22
       File Hash:
       49478B9A5A0DE609D68FCF73946C83E36F6A895193143EF44BF6C2F82582A5C3
38     Info Hash:                                                         08/23/2019   Vixen     06/23/2019   08/27/2019   PA0002213299
       4F6E919AF772D9342F71D3479F6A4379B5E5EA40                           01:15:37
       File Hash:
       43E7C3F0959D28BD2DC831D5CD246DC20B922B97BA2F286171CA282186F026A8
39     Info Hash:                                                         08/18/2019   Blacked   08/18/2019   09/17/2019   PA0002216216
       E57FCB8895D4BBD916A87937BEB53E57468BB9CE                           19:11:03
       File Hash:
       ADFE12C3835E25A9B12DBBBFC2ADF0390175593EE81B94A43525131684D7A198
40     Info Hash:                                                         08/15/2019   Blacked   08/15/2019   09/17/2019   PA0002216211
       3BC1DD11C67277FE2EB481E0023C7FE4FE741B02                           22:50:31     Raw
       File Hash:
       AC47E267B4B118E0B0E8400781B9A14524F40A86CB85DACDD19E81D91BCCD955
